 1
                                                                         JS-6
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6
                               CENTRAL DISTRICT OF CALIFORNIA
 7
 8   VERONICA CANADA, an individual,                Case No.: CV 18-5388-DMG (PLAx)

 9                                                  ORDER RE STIPULATION
                  Plaintiff,                        TO DISMISS COMPLAINT WITH
10                                                  PREJUDICE [20]
                  vs.
11
12   FIVE STAR QUALITY CARE-CA, LLC
13   d/b/a LANCASTER HEALTHCARE
     CENTER, a Delaware limited liability
14   company; FIVE STAR QUALITY
15   CARECAL II, LLC, a Delaware limited
     liability company; FIVE STAR QUALITY
16
     CARECA, INC., a Delaware Corporation;
17   and DOES 1 through 20,
18
                  Defendants.
19
20
21         Having considered the Parties’ stipulation to dismiss with prejudice the Complaint
22   and all causes of action that are or could have been asserted therein against Defendants,
23   whether currently pending or previously dismissed, and good cause appearing, the Court
24   approves the stipulation and dismisses the above-captioned action, in its entirety, with
25   prejudice. All scheduled dates and deadlines are VACATED.
26   IT IS SO ORDERED.
27   DATED: March 19, 2019                         ________________________________
                                                   DOLLY M. GEE
28
                                                   UNITED STATES DISTRICT JUDGE

                                                 -1-
